PER CURIAM.
Ronnie Upshaw appeals the trial court’s order revoking his probation, and the imposition of a habitual offender sentence on his possession of cocaine conviction. We affirm the trial court’s revocation of Up-shaw’s probation without discussion. However, we agree that the court could not impose a habitual offender sentence on the possession of cocaine conviction. See § 775.084(l)(a)3., Fla. Stat. (1997).
Affirmed in part, reversed in part, remanded for resentencing on the possession of cocaine conviction.
CAMPBELL, A.C.J., THREADGILL and DAVIS, JJ., Concur.